Citation Nr: 0844349	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-27 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to November 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claim.  

The veteran presented testimony before the undersigned 
Veterans Law Judge in June 2008.  A transcript of the hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed., 1994 
(DSM-IV), see 38 C.F.R. § 4.125(a) (2008); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran contends that he has PTSD as a result of an 
incident that took place on June 25, 1979 while he was 
assigned as a driver at the Supreme Headquarters Allied 
Powers Europe (SHAPE) in Belgium.  He reports that he was the 
driver for General J.R.A. who was the Chief of Staff of SHAPE 
and for General A.H.  The veteran asserts that on the morning 
of June 25, 1979, he was driving General J.R.A. to SHAPE 
headquarters and had planned to use a regular route.  He 
reports that he decided to take another route when he saw 
there was a truck that he did not want to get stuck behind.  
The veteran asserts that he later found out there had been an 
attempt to blow up the car General A.H. was in, which had 
taken the route the veteran normally did.  He contends that 
he could have been killed had the car he was driving taken 
the normal route, though he acknowledges that no one was 
killed as a result of the bomb.  The veteran also asserts 
that he drove under the fear of being bombed and attacked 
every day that he drove for the Chief of Staff for two years 
after the attempted assassination on General A.H.  He further 
contends that he suffers real aspects of the events and 
replays the fear of driving in his everyday activities.  See 
August 2006 VA Form 21-0781; June 2007 VA Form 21-4138; 
August 2007 VA Form 9; June 2008 hearing transcript.  

The veteran's service personnel records reveal that he was a 
driver for the Supreme Allied Commander, Europe (SACEUR) VIP 
Platoon for SHAPE in Belgium between July 1978 and November 
1978 and a VIP driver for SHAPE between November 1978 and 
August 1981.  See Chronology of Service Assignments; 
Department of Defense Joint Service Commendation Medal.  

The veteran has submitted a November 1993 New York Times 
article related to the 1979 bomb attack on former NATO 
commander A.H.'s car on June 25, 1979, as well as an 
unidentified report entitled the "Haig Assassination 
Attempt."  

The Board finds that the veteran's service personnel records 
and the articles submitted by the veteran provide 
corroboration that the claimed in-service stressor did occur 
while the veteran was working in the capacity of a SHAPE 
driver.  
The veteran acknowledges that he did not seek any treatment 
while in service, and further acknowledges that his first 
post-service treatment was not until approximately 2005.  See 
June 2008 hearing transcript.  Treatment records from the VA 
Medical Center (VAMC) in Bay Pines reveal that the veteran 
has been diagnosed with PTSD and that this diagnosis was made 
in conjunction with a report of his alleged stressor.  See 
e.g., May 2007 STP progress note.  It is unclear, however, 
whether this diagnosis was made in accordance with the DSM-IV 
criteria, as required by 38 C.F.R. § 3.304(f) (2008).  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on 
the evidence as a whole, the Board finds that a medical 
examination is necessary for the purpose of ascertaining 
whether the veteran currently meets the DSM-IV criteria for a 
diagnosis of PTSD and to obtain an opinion on whether any 
diagnosed disorder is related to service.  Any recent VA 
treatment records should also be obtained.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records associated with the 
veteran's psychological/psychiatric 
treatment at the Bay Pines VAMC, dated 
since August 2007.  

2.  Schedule the veteran for a VA mental 
disorders examination.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
The claims folder must be made available 
to the medical examiner and review of the 
folder should be noted.  

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM- IV, and if he 
meets such criteria, whether PTSD can be 
related to the stressor reported by the 
veteran as having occurred during active 
service.

A detailed rationale for any opinion 
expressed should be provided. 

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

